       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 1 of 21                    FILED
                                                                                 2021 Jul-30 PM 01:45
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


CANDACE HARRIS,                           }
                                          }
       Plaintiff,                         }
                                          }
v.                                        }   Case No.: 2:20-CV-00849-MHH
                                          }
RENEAU, INC.,                             }
                                          }
       Defendant                          }


                             MEMORANDUM OPINION

      Plaintiff Candace Harris alleges that defendant Reneau, Inc. discriminated and

retaliated against her in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. and 42 U.S.C. §1981, as amended. Ms. Harris has asked the

Court to enter default judgment against Reneau. (Doc. 18). A court may enter a

default judgment when a defendant, after receiving proper notice of the lawsuit

against it, fails to appear and defend the claims against it. For the reasons stated

below, the Court will grant the motion for default judgment.

DEFAULT JUDGMENT STANDARD

      Rule 55 of the Federal Rules of Civil Procedure governs Ms. Harris’s motion

for default judgment. Rule 55 establishes a two-step procedure for obtaining a

default judgment. First, when a defendant fails to plead or otherwise defend a


                                         1
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 2 of 21




lawsuit, the clerk of court may enter a clerk’s default. FED. R. CIV. P. 55(a). Second,

after entry of the clerk’s default, if the defendant is not a minor or an incompetent

person, a district court may enter a default judgment against the defendant because

of the defendant’s failure to appear or defend. FED. R. CIV. P. 55(b)(1)–(2). “A

default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings.” FED. R. CIV. P. 54(c).

      “A motion for default judgment is not granted as a matter of right.” Pitts ex

rel. Pitts v. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356 (S.D. Ga. 2004) (internal

footnote omitted). After a clerk enters a default pursuant to Rule 55(a), a district

court must review the sufficiency of the complaint and its substantive merits to

determine whether a moving party is entitled to default judgment. Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997). A court must

ensure that the well-pleaded allegations in the complaint state a substantive cause of

action and that a sufficient basis exists in the pleadings for the relief sought. Cotton

v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005). In addition to the

pleadings, a court may consider evidence presented in the form of an affidavit or

declaration. Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1362

(N.D. Ga. 2011).

      A defaulting defendant “admits the plaintiff’s well-pleaded allegations of

fact” for purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.


                                           2
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 3 of 21




1987) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200,

1206 (5th Cir. 1975) (internal quotation marks omitted)). Because it has not

defended the claims against it, Reneau has admitted the facts that Ms. Harris has

alleged.

FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

      Reneau, Inc. owns and operates several Subway restaurants in Alabama.

(Doc. 1, p. 2, ¶ 9). Candance Harris, an African-American woman, was the assistant

manager of Reneau’s Subway location in Helena, Alabama. (Doc. 1, p. 2, ¶¶ 7, 9–

10). In January of 2019, Ms. Harris was given the duties of store manager after the

previous store manager, who was also an African-American woman, resigned. (Doc.

1, pp. 2–3, ¶¶ 10, 12). Ms. Harris did not immediately receive additional income or

an official promotion after she took over the manager duties. (Doc. 1, p. 3, ¶ 12).

Scott Reneau, a co-owner of Reneau, Inc., promised Ms. Harris the store manager

position and increased her pay $3.00 per hour to “reflect her new position, roles, and

responsibilities,” but he did not increase her pay to the typical manager salary of

$12.00 per hour. (Doc. 1, p. 3, ¶ 13; Doc. 22, p. 5).

      Shortly after assuming the duties of store manager, Ms. Harris began to train

a white female employee named Vicky to become the assistant manager. (Doc. 1,

p. 3 ¶ 14). Ms. Harris trained Vicky every day for a month, and Ms. Harris expected

Vicky to become the new assistant manager of the Helena Subway. (Doc. 1, p. 3, ¶¶


                                          3
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 4 of 21




14–15). While she trained Vicky, Ms. Harris continued performing managerial

duties, including preparing the weekly work assignment schedule for all of the

restaurant’s employees. (Doc. 1, p. 3, ¶ 15). In February of 2019, Ms. Harris’s pay

reverted to her assistant manager pay rate of $7.25 per hour. (Doc. 1, p. 3, ¶ 16).

Ms. Harris asked Wendy Reneau, another co-owner of Reneau, whether she had

done something wrong while she was acting as manager. (Doc. 1, p. 3 ¶ 16). Ms.

Reneau told Ms. Harris that she made the decision to reduce Ms. Harris’s pay

because only Ms. Reneau had the authority to make employee pay decisions, and

she had not authorized Mr. Reneau to change Ms. Harris’s pay. (Doc. 1, p. 3, ¶ 16).

Ms. Harris asked Ms. Reneau if other employees had their pay reduced and explained

that she believed it would be discriminatory if only her pay had been decreased; Ms.

Reneau did not respond. (Doc. 1, p. 4, ¶ 17). Ms. Harris was upset about her

discussion with Ms. Reneau and the pay reduction, but she continued to work at the

Subway location. (Doc. 1, p. 4, ¶ 18).

      When Ms. Harris arrived at work a few days later, Vicky was speaking with

Ms. Reneau. (Doc. 1, p. 4, ¶ 18). Ms. Harris went to the back of the store to check

the weekly schedule to make sure she had arrived for the proper shift, but the

schedule she made no longer was on the wall. (Doc. 1, p. 4, ¶ 18). Ms. Harris asked

Ms. Reneau about the schedule, and Ms. Reneau explained that she had removed

Ms. Harris from the schedule and that Vicky would be assuming the position of store


                                         4
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 5 of 21




manager. (Doc. 1, p. 4, ¶ 19). Ms. Reneau told Ms. Harris to go home and that she

would call later. (Doc. 1, p. 4, ¶ 19). Ms. Harris asked if she had been removed

from the schedule because she had opposed her pay being decreased; Ms. Reneau

did not answer. (Doc. 1, p. 4, ¶ 19).

      For two weeks, Ms. Harris heard nothing from the Reneaus. (Doc. 1, p. 5, ¶

21). Ms. Harris called Ms. Reneau several times, but her calls went straight to

voicemail. (Doc. 1, p. 5, ¶ 21). When Ms. Harris went to Subway to pick up her

paycheck, Vicky was working as the store manager. (Doc. 1, p. 5, ¶ 21). Vicky told

Ms. Harris that she was shocked when Ms. Reneau approached her about being store

manager, and Vicky asked Ms. Reneau, “what about [Ms. Harris]?” when offered

the position. (Doc. 1, p. 5, ¶ 21). According to Vicky, Ms. Reneau responded that

she “simply did not want a black person running her Helena store again” because it

would be bad for the Subway business to have “two African-American managers

running the store back to back” in a predominately white area. (Doc. 1, p. 5, ¶ 21).

Because Ms. Harris did not have performance issues or disciplinary actions during

her employment at the store, Ms. Harris believed she had been denied the promotion

because of her race and terminated because she challenged Ms. Reneau’s decision

to reduce her pay. (Doc. 1, p. 5, ¶ 20).

      Ms. Harris tried to file for unemployment compensation after her discussion

with Vicky, but Reneau blocked Ms. Harris’s unemployment benefits. (Doc. 1, p.


                                           5
        Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 6 of 21




5, ¶ 23). Ms. Harris then filed an EEOC charge of discrimination. (Doc. 1, p. 5, ¶

23; Doc. 26). The EEOC found “reason to believe that the violations ha[d] occurred”

and attempted conciliation, but Reneau did not respond. (Doc. 1, p. 6, ¶ 23).

      Ms. Harris filed this action on June 15, 2020, alleging that Reneau violated

several provisions of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981

by failing promote her and retaliating against her for opposing her pay reduction.

(Doc. 1, pp. 6–9, ¶¶ 24–46). On November 12, 2020, Reneau was served with a

summons notifying the company of this case. (Doc. 14, p. 2). Reneau failed to

appear and answer the complaint. Ms. Harris moved for entry of default against

Reneau. (Doc. 18-1, pp. 3–4). The Clerk of the Court made an entry of default

against Reneau on December 14, 2020. (Doc. 17, p. 1). Ms. Harris has now moved

for default judgment against Reneau. (Doc. 18-1, pp. 3–4).

ANALYSIS

                                         A.

      Before a district court enters a default judgment, the court first must ensure

that it has subject matter jurisdiction over the case. Ms. Harris contends that the

Court has federal question jurisdiction under 28 U.S.C. § 1331. (Doc. 1, p. 1, ¶ 2).

Pursuant to this statute, federal district courts have “original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. In her complaint, Ms. Harris asserts that Reneau violated Title VII


                                              6
        Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 7 of 21




of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, two federal statutes. Because

Ms. Harris brings her claims under a federal statute, this Court has subject matter

jurisdiction.

                                        B.

      To enter a valid default judgment, a district court must consider whether it has

personal jurisdiction over the defendant. Oldfield v. Pueblo De Bahia Lora, S.A.,

558 F.3d 1210, 1217 (11th Cir. 2009). A court’s exercise of personal jurisdiction

must comport with both the forum state’s long-arm statute and the Due Process

Clause of the Fourteenth Amendment of the United States Constitution. Olivier v.

Merritt Dredging Co., 979 F.2d 827, 830 (11th Cir. 1992). Alabama’s long-arm

statute permits courts to exercise jurisdiction to the limits of the United States

Constitution. See ALA. R. CIV. P. 4.2(a).

      There are two types of personal jurisdiction, general and specific. Ms. Harris

does not allege that this Court has general jurisdiction over Reneau. Rather, she

alleges that this Court has specific jurisdiction over Reneau in this case. (Doc. 1, p.

2, ¶ 9). Due process permits a court to exercise specific jurisdiction over a defendant

when “(1) the . . . defendant has purposefully established minimum contacts with the

forum; and (2) the exercise of jurisdiction will not offend traditional notions of fair

play and substantial justice;” and (3) the defendant’s connections with the state give

rise to the plaintiff’s cause of action. S.E.C. v. Carrillo, 115 F.3d 1540, 1542 (11th


                                             7
         Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 8 of 21




Cir. 1997) (citation omitted). Reneau purposely availed itself of the benefits of

Alabama law and established minimum contacts with the State of Alabama when it

opened and operated several Subway restaurants within Alabama. (Doc. 1, p. 2, ¶

9). Because Ms. Harris’s claims arise out of her employment with Reneau’s Subway

franchise in Helena, Alabama, (Doc. 1, p. 2, ¶ 9), and because this Court’s exercise

of jurisdiction over Reneau will not offend traditional notions of fair play and

substantial justice, Ms. Harris has sufficiently alleged that this Court has personal

jurisdiction over Reneau in this case.

                                              C.

       Turning to the merits of Ms. Harris’s claims, she brings claims pursuant to

Title VII and 42 U.S.C. § 1981. 1 Title VII makes it unlawful for an employer “to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). 42 U.S.C. § 1981 is

similar to Title VII. Section 1981 creates a federal right of action to challenge racial

discrimination and guarantees to all citizens “the same right to make and enforce

contracts, to sue, be parties, give evidence, and to the full and equal benefit of all



1
 Ms. Harris’s Title VII and § 1981 claims are not alleged as separate counts in her complaint. In
Count One, Ms. Harris alleges racial discrimination for failure to promote in violation of both Title
VII and § 1981, and in Count Two, she alleges retaliation in violation of Title VII and § 1981.
(Doc. 1).

                                                   8
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 9 of 21




laws and proceedings for the security of persons and property as is enjoyed by white

citizens . . .” 42 U.S.C. § 1981(a). Ms. Harris asserts that Reneau did not promote

her to store manager because of her race and that Reneau retaliated against her and

terminated her because she complained about her pay reduction.

Disparate Treatment Based on Race

      Ms. Harris has sufficiently alleged that Reneau discriminated against her due

to her race. To state a race discrimination claim under Title VII, a plaintiff must

“provide enough factual matter (taken as true) to suggest intentional race

discrimination.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1246 (11th Cir.

2015). A district court may enter a default judgment against a defendant on a racial

discrimination claim when the plaintiff’s well-pleaded factual allegations suggest

that the plaintiff has suffered “an adverse employment action due to intentional racial

discrimination.” Surtain, 789 F.3d at 1246. For a disparate treatment claim under

Title VII, a plaintiff must show that she suffered a materially adverse employment

action, which is an action that “result[s] in ‘a serious and material change in the

terms, conditions, or privileges of [the plaintiff’s] employment,’” and the

employment action must be objectively viewed as materially adverse by a reasonable

person in the circumstances. Howard v. Walgreen Co., 605 F.3d 1239, 1245 (11th

Cir. 2010) (quoting Davis v. Town of Lake Park, 245 F.3d 1232, 1238 (11th Cir.




                                          9
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 10 of 21




2001), overruled on other grounds by Burlington N. & Sante Fe Ry. Co. v. White,

548 U.S. 53 2006)).

      Ms. Harris suffered a materially adverse employment action when Reneau

failed to promote her to the Helena manager position and reduced her pay shortly

after Mr. Reneau gave her a $3.00 per hour raise. See Weston-Brown v. Bank of Am.

Corp., 167 Fed. Appx. 76, 80 (11th Cir. 2006) (per curiam) (internal citation and

quotation omitted) (explaining that a failure to promote is a materially adverse

employment action when “the position [plaintiff] desired had a greater wage or

salary, a more distinguishable title, or significantly more responsibilities”). Ms.

Harris asserts that the manager position had additional duties and responsibilities

and a higher hourly wage than the assistant manager position. (Doc. 1, pp. 2–3, 6,

¶¶ 12, 15, 27). In addition to the failure to promote, Ms. Reneau’s elimination of

Ms. Harris’s $3.00/hour raise is an adverse employment action. See Herron-

Williams v. Ala. State Uni., 287 F. Supp. 3d 1299, 1311 (M.D. Ala. 2018) (holding

that a seventeen-percent pay cut “is a quintessential adverse employment action”).

These actions materially and negatively affected Ms. Harris’s employment status,

responsibilities, and pay.

      Ms. Harris has alleged facts that causally connect her adverse employment

actions to race discrimination. She asserts that Ms. Reneau selected Vicky, a white

employee, for the manager position and that Ms. Reneau told Vicky that she did not


                                        10
        Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 11 of 21




want an African-American as the store manager in Helena because she believed

having a Black manager would be bad for business in the predominately white

community. (Doc. 1, p. 5, ¶ 21). See Van Voorhis v. Hillsborough Cty. Bd. of Cty.

Comm'rs, 512 F.3d 1296, 1300 (11th Cir. 2008) (quoting Carter v. City of Miami,

870 F.2d 578, 581 (11th Cir. 1989) (holding that the “most blatant remarks, whose

intent could be no other than to discriminate on the basis of [a protected

characteristic], ... constitute direct evidence of discrimination” when the statements

are made by decisionmakers or in the context of an employment action decision);

see also Chatmon v. Vision Hospitality, LLC, Civil Action No. 2:10cv485–MHT,

2011 WL 3418228, *4 (M.D. Ala. July 11, 2011) (quoting Damon v. Fleming

Supermarkets of Fla., Inc., 196 F.3d 1354, 1358–59 (11th Cir. 1999)). Because Ms.

Reneau’s statement leaves no doubt about her intent to discriminate against Ms.

Harris on the basis of her race, Ms. Harris has sufficiently stated a colorable claim

for disparate treatment in violation of Title VII and 1981. Accepting her allegations

as true, Ms. Harris has established that she did not receive a promotion and had her

pay reduced because of her race. 2


2
  Ms. Harris could pursue her Title VII discrimination claim under a mixed motive theory by
alleging that her race and other factors were the cause of her denied promotion and pay reduction.
See Quigg v. Thomas Cnty. School Dist., 814 F.3d 1227, 1239 (11th Cir. 2016) (quoting White v.
Baxter Healthcare Corp., 533 F.3d 381, 400 (6th Cir. 2008)) (holding that a plaintiff can prove a
“mixed motive” discrimination claim if she shows that “(1) the defendant took an adverse
employment action against the plaintiff; and (2) [a protected characteristic] was a motivating factor
for the defendant’s adverse employment action.”). But the Court is satisfied that Ms. Harris has
sufficiently established that her race was the but-for cause of her materially adverse employment
                                                 11
        Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 12 of 21




Retaliation and Retaliatory Discharge

       Ms. Harris contends that Ms. Reneau terminated her and blocked her access

to unemployment benefits in retaliation for her complaint about her pay reduction.

(Doc. 1, pp. 7–9, ¶¶ 34–46). The anti-relation provision of Title VII prohibits

employers from:

       discriminat[ing] against any of his employees or applicants for
       employment . . . because [the employee] has opposed any practice made
       an unlawful employment practice by this subchapter, or because he has
       made a charge, testified, assisted, or participated in any manner in an
       investigation, proceeding, or hearing under this subchapter.

42 U.S.C. § 2000e-3(a). “To make a prima facie case for a claim of retaliation under

Title VII [and § 1981], a plaintiff must first show (1) that ‘[]he engaged in statutorily

protected activity,’ (2) that ‘[]he suffered an adverse action,’ and (3) ‘that the adverse

action was casually related to the protected activity.’” Gogel v. Kia Motors Mfg. of

Georgia, Inc., 967 F.3d 1121, 1134–35 (11th Cir. 2020) (citing Jefferson v. Sewon

Am., Inc., 891 F.3d 911, 924 (11th Cir. 2018)); Butler v. Ala. Dep't of Transp., 536

F.3d 1209, 1213 (11th Cir. 2008) (quoting Goldsmith v. Bagby Elevator Co., Inc.,

513 F.3d 1261, 1277 (11th Cir. 2008) (holding that to establish a claim of retaliation

under section 1981, “a plaintiff must prove that he engaged in statutorily protected



actions, so she has proven both her Title VII claim and her § 1981 claim, and Ms. Harris’s Title
VII recovery is not limited by the restrictions that apply to mixed-motive cases. See Comcast
Corp. v. Nat’l Ass’n of African American-Owned Media, 140 S.Ct. 1009, 1019 (2020) (holding
that in a § 1981 discrimination case, a plaintiff must show that her race was the but-for cause of
her injury).
                                               12
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 13 of 21




activity, he suffered a materially adverse action, and there was some causal relation

between the two events.”). For a retaliation claim, a materially adverse action is one

that “might have dissuaded a reasonable worker from making or supporting a charge

of discrimination.” Monaghan v. Worldpay US, Inc., 955 F.3d 855, 861 (11th Cir.

2020) (quoting Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S. 53,

57 (2006)). A plaintiff must establish “that his or her protected activity was a but-

for cause of the alleged adverse action by the employer.” Uni. of Texas SW Med.

Center v. Nassar, 570 U.S. 338, 362 (2013). “In other words, ‘a plaintiff must prove

that had she not [engaged in the protected conduct], she would not have been fired.’”

Gogel, 967 F.3d 1135 (quoting Jefferson, 891 F.3d at 924).

      Ms. Harris has established her retaliation claim. Ms. Harris engaged in

protected conduct when she opposed her pay reduction. A plaintiff pursuing her

claim under the opposition clause of the anti-retaliation provision must allege that

she had a “good faith, reasonable belief that the employer was engaged in unlawful

employment practices” and that her “belief was objectively reasonable in light of the

facts and record present.” Howard v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir.

2010) (quoting Little v. United Tech., Carrier Transicold Div., 103 F.3d 956, 960

(11th Cir. 1997)) (internal quotations omitted). After Ms. Reneau reduced Ms.

Harris’s pay, Ms. Harris opposed the decision because she believed the reduction

was based on her race. (Doc. 1, p. 7, ¶¶ 35–36). Ms. Harris’s belief that Reneau


                                         13
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 14 of 21




unlawfully reduced her pay because of her race was objectively reasonable based on

the facts known to Ms. Harris at the time. Ms. Harris had satisfactorily performed

the managerial duties for several weeks and had not received disciplinary action.

(Doc. 1, pp. 4–5, ¶ 20). Additionally, before Ms. Harris took up the managerial

duties, the previous manager, who is also an African American woman, resigned due

to racial discrimination. (Doc. 1, p. 2, ¶¶ 10–11).

      Ms. Harris suffered a materially adverse action when Ms. Reneau decided to

remove Ms. Harris from the schedule—effectively terminating her—and blocked

Ms. Harris from receiving unemployment benefits. (Doc. 1, pp. 4–6, ¶¶ 19–23).

These adverse actions, which affected Ms. Harris’s compensation and employment

status, would dissuade a reasonable person from making a complaint regarding

unlawful pay practices. Ms. Harris has alleged that there was a causal connection

between opposing her pay reduction and her removal from the schedule and eventual

termination. Ms. Harris asserts that she was removed from the schedule a couple of

days after she complained about her pay. A brief period of time between the

plaintiff’s protected activity and the employer’s adverse action supports an inference

of but-for causation. See Jefferson, 891 F.3d at 925–26 (holding that an employee’s

termination within a few days of protected activity may be evidence of a causal

relationship). Therefore, Ms. Harris has established a claim for retaliation and

retaliatory discharge in violation of Title VII and § 1981.


                                          14
      Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 15 of 21




                                      D.

      Having found that Ms. Harris has established Reneau’s liability under Title

VII and § 1981, the Court turns to the issue of damages. When evaluating a claim

for damages, a court must “assure that there is a legitimate basis for any damage

award it enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir.

2007). If the record is sufficient, a court may be able to determine damages without

an evidentiary hearing. See Sec. & Exch. Comm’n v. Smyth, 420 F.3d 1225, 1232

n.13 (11th Cir. 2005).     Although a defaulted defendant admits well-pleaded

allegations of liability, “allegations relating to the amount of damages are not

admitted by virtue of default.” PNCEF, LLC v. Hendricks Bldg. Supply, LLC, 740

F. Supp. 2d 1287, 1292 (S.D. Ala. 2010). To avoid an award of damages and fees

that is speculative or uncertain, a plaintiff must prove the amount of reasonable

attorney’s fees and damages to which she is entitled. See PNCEF, 740 F. Supp. 2d

at 1294; see also Virgin Records America, Inc. v. Lacey, 510 F. Supp. 2d 588, 594

(S. D. Ala. 2007) (noting that submitting affidavits and documentary evidence to

show statutory damages may meet the plaintiff’s burden of proving damages).

      Ms. Harris requests $35,593.13 with interest in backpay, $50,000 in

compensatory damages, and $5,076.73 in attorney’s fees. (Doc. 22, p. 4). Ms. Harris

also asks the Court to enjoin Reneau from continuing to violate federal employment

law and from informing Ms. Harris’s prospective employers that she was terminated.


                                        15
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 16 of 21




(Doc. 22, p. 8). To substantiate her damage assessments, Ms. Harris has submitted

an affidavit, and her attorney has provided an affidavit.

      1. Back Pay

      “Successful Title VII claimants . . . are presumptively entitled to back pay.”

Lathem v. Dept. of Children and Youth Serv., 172 F.3d 786, 794 (11th Cir. 1999).

“Back pay ‘is the difference between the actual wages earned and the wages the

individual would have earned in the position that, but for the discrimination, the

individual would have attained.’” Akouri v. Fla. Dep’t of Transp., 408 F.3d 1338,

1343 (11th Cir. 2005) (quoting Gunby v. Pa. Electric Co., 840 F.2d 1108, 1119–20

(3d Cir. 1988)). Back pay serves Title VII’s objective of making the plaintiff

financially whole for the injury caused by the employer’s discrimination. See

Albemarle Paper Co. v. Moody, 422 U.S. 405, 418, 421 (1975) (“[B]ackpay should

be denied only for reasons which, if applied generally, would not frustrate the central

statutory purposes of eradicating discrimination throughout the economy and

making persons whole for injuries suffered through past discrimination.”); see also

Darnell v. City of Jasper, Ala., 730 F.2d 653, 655 (11th Cir. 1984). A plaintiff must

“mitigate [her] damages through reasonably diligent efforts to seek employment that

is substantially equivalent,” and back pay is available only for periods in which the

plaintiff was “‘available and willing to accept substantially equivalent employment’

elsewhere.” Lathem, 172 F.3d at 794 (citation omitted).


                                          16
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 17 of 21




       Prejudgment interest generally is available for back pay awards. See Loffler

v. Frank, 486 U.S. 549, 557–58 (1988). “Prejudgment interest accrues from the

relevant period of discrimination at issue through the date of judgment.” Krempasky

v. Hendricks Restaurant Holdings LLC, CIVIL ACTION NO. 1:18-CV-4279-MLB-

LTW, 2019 WL 11790570, * 5 (N.D. Ga. June 7, 2019) (citing George v. GTE

Directories Corp., 114 F. Supp. 2d 1281, 1300 (M.D. Fla. 2000)). In the Eleventh

Circuit, district courts apply the IRS prime rate to determine the prejudgment interest

in Title VII cases. EEOC v. Guardian Pools, Inc., 828 F.2d 1507 (11th Cir. 1987).

       In her affidavit, Ms. Harris explained that she would have been paid $12 per

hour if she had been given the manager position. (Doc. 22-1, p. 1, ¶ 2). Ms. Harris

asserts that, if she had not been unlawfully terminated, she would have been paid

that rate from February 1, 2019 to June 1, 2020, which is when she started her new

job at a retail store. (Doc. 22-1, p. 1, ¶¶ 2–3). Ms. Harris provided the following

chart that summarizes the calculation of the back pay to which she believes she is

entitled:




                                          17
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 18 of 21




       Ms. Harris’s calculation of her back pay is a reasonable estimate of the pay

she would have received if Reneau had promoted her to manager and had not

terminated her. Therefore, by separate order, the Court will award Ms. Harris

$35,593.13 in back pay.

       2. Compensatory Damages

       A plaintiff can recover compensatory damages if the defendant “engaged in

unlawful intentional discrimination.”         42 U.S.C. § 1981a(a)(1). Compensatory

damages include damages for “future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.” 42 U.S.C. § 1981a(b)(3). 3


3
  The amount of damages that a plaintiff may recover for violations of Title VII is subject to a
statutory cap, depending on how many employees the defendant has. 42 U.S.C. § 1981a(b)(3). In
her EEOC charge, Ms. Harris alleges that Reneau, Inc. has at least 15 employees. (Doc. 26-1, p.
                                              18
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 19 of 21




       In her affidavit, Ms. Harris described how her termination impacted her. Ms.

Harris explained that she had no income following her termination. (Doc. 22-1, p.

1, ¶ 4). Her car was repossessed, and she and her two children were evicted from

their apartment. (Doc. 22-1, p. 1, ¶ 4). Ms. Harris was unable to eat some nights

because she had enough food only to provide for her children. (Doc. 22-1, pp. 1–2,

¶ 5). Ms. Harris was distraught, and she was afraid that she would lose custody of

her children. (Doc. 22-1, pp. 1–2, ¶ 5). Ms. Harris eventually had to file for

bankruptcy. (Doc. 22, p. 8).

       Ms. Harris has suffered from significant financial difficulties because Reneau

unlawfully terminated her and blocked her access to unemployment benefits.

Therefore, the Court determines that Ms. Harris’s request for $50,000 in

compensatory damages is very reasonable and will award her that amount in the

Court’s final judgment.

       3. Attorney’s Fees and Costs

       Ms. Harris requests an award of $5,076.73 in attorney’s fees and costs, which

reflects 9.70 hours that her attorney, Sidney Jackson, completed at an hourly rate of

$375.00 per hour. (Doc. 22, pp. 8–9; Doc. 22-4). Title VII permits district courts




4). The Court assumes from this allegation that Reneau employs no more than one hundred
employees, and therefore, Ms. Harris may only recover up to $50,000 in compensatory damages
under Title VII. 42 U.S.C. § 1981a(b)(3)(A). There is no such limit under § 1981. 42 U.S.C. §
1981a(a)(1).
                                             19
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 20 of 21




discretion to award a reasonable attorney fee to the prevailing party. 42 U.S.C. §

2000e–4(k). A reasonable fee is one that is “sufficient to induce a capable attorney

to undertake the representation of a meritorious civil rights case.” Perdue v. Kenn

A. ex rel. Winn, 559 U.S. 542, 552 (2010).

      Ms. Harris has supported her request for attorney’s fees by submitting an

affidavit from Mr. Jackson and copies of Mr. Jackson’s timesheets. (Doc. 22-2; Doc.

22-4). Mr. Jackson’s affidavit discusses his experience in handling Title VII, FLSA,

FMLA, Sections 1981 and 1983, USERRA, ADA, and ADEA lawsuits. (Doc. 22-

2, p. 2, ¶ 4). At $375.00, Mr. Jackson’s hourly rate is consistent with the average

hourly rate in Birmingham for similar employment law cases. (Doc. 22-3, pp. 2–3,

¶ 6). Considering his experience and the efficiency with which he was able to

accomplish tasks in this case, the Court will permit an hourly fee of $375 for Mr.

Jackson. The time that Ms. Harris’s attorney has invested in this case, approximately

ten hours, is reasonable. (Doc. 22-4, p. 2). Mr. Jackson incurred expenses totaling

$1,439.23, (Doc. 22-4, p. 4), and the Court finds that these expenses are reasonable

except for the second service of process. Mr. Jackson’s timesheets indicate that his

firm, Wiggins Childs Pantazis Fisher & Goldfarb LLC, paid $375.00 to attempt to

have process served on Reneau, Inc. a second time after the Court determined that

Ms. Harris’s initial service of process was inadequate. (Doc. 12). Because that

expense was incurred due to a fault of Ms. Harris’s attorney, the Court subtracts that


                                         20
       Case 2:20-cv-00849-MHH Document 27 Filed 07/30/21 Page 21 of 21




amount from the fee award. Accordingly, the Court will award Ms. Harris $4,701.73

in attorney’s fees and expenses.

      4. Injunctive Relief

      Ms. Harris requests an injunction requiring Reneau to explain to Ms. Harris’s

prospective employers that she voluntarily resigned, and she asks the Court to enjoin

Reneau from continuing to violate federal employment law. (Doc. 1, pp. 9–10).

Because Ms. Harris would have a colorable claim that Reneau continued to retaliate

against her in violation of employment law each time Reneau told a prospective

employer that Ms. Harris was terminated, the Court will issue the injunction.

                                        VI.

      For the reasons stated above, the Court will enter a default judgment against

Reneau, Inc. and award Ms. Harris $85,593.13 for back pay and compensatory

damages. Additionally, the Court will award attorney fees of $4,701.73. The Court

will grant Ms. Harris’s requests for injunctive relief. The Court will enter a separate

injunction and final judgment.

      DONE and ORDERED this July 30, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          21
